DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 1, 2, 4-15, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 have been amended to recite, “wherein the proportion of each powder changes as the transition portion is grown.”  However, there is no antecedent basis for a powder or two powders in the claim.  It is unclear if a recitation to powders is missing earlier in the claims.
Claims 2 and 15 recite, “wherein the actuation portion, valve portion, and transition portion are a product made by a process of powder-fed or wire-fed directed energy deposition.”  However, a product by process has been added to claims 1 and 11.  It is unclear if claims 2 and 15 refer to the same process as claims 1 and 11 or not.  Also, the recitation to “powder” in claims 1 and 11 would seem to preclude the alternative “wire-fed directed energy deposition” in the dependent claims.


Claims 1, 2, 4-15, and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims recite “a first material” and “a second material”.  The permutations of first and second materials encompassed by these recitations is very large.  The specification does not disclose any particular first or second material.  So, the originally filed application does not reasonably convey possession of any particular first and second materials (much less all potential combinations of two materials encompassed by the claims).  The claim is drawn to a genus of all first and second materials and the originally filed application does sufficiently describe a representative number of species to show that applicant was in possession of the claimed genus (see generally MPEP 2163(II)(A)(3)(a)(ii)).

Claims 2 and 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claims 1 and 11 have been amended to recite “a product made by a process” and to also recite “each powder”.  Claims 2 and 15 recite, “wherein the actuation portion, valve portion, and transition portion are a product made by a process of powder-fed or wire-fed directed energy deposition.”  When claims 2 and 15 are read with the “wire-fed directed energy deposition” .
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claims 1, 2, 4, 5, 9-14, 17, and 18 (as understood) are rejected under 35 U.S.C. 103 as being unpatentable over Larsson et alia (US Patent Application Publication 2007/0261736), hereinafter “Larsson” in view of Heer et alia (“Compositionally graded magnetic-nonmagnetic bimetallic structure using laser engineered net shaping”), hereinafter “Heer”, Onuike et alia (“Additive manufacturing of Iconel 718-Copper alloy bimetallic structure using laser engineered new shaping (LENS™)”), hereinafter “Onuike”, and Williams et alia (US Patent Application Publication 2019/0134897), hereinafter “Williams”.
Re claims 11 and 1 (claim 1 is the same scope or broader than claim 11 in all aspects), Larsson discloses a solenoid valve (see Fig. 1 or the alternate shape of closure member 10 in Fig. 2) comprising: a valve body (2) defining a valve inlet and a valve outlet (on either side of the valve seat 6) in fluid communication with one another by a flow path (through valve seat 6) through the valve body; a magnetic coil (24 in Fig. 1 and mislabeled 30 in Fig. 2, but referred to as ref. no. 32 in paragraph [0023]) housed with the valve body; and an armature (18, 12, and 14) within the valve body including: an actuation portion (18) extending along a longitudinal axis; and valve portion (14) extending along the longitudinal axis and connected to the actuation portion by a transition portion (12).  In Larsson, the actuation portion seems to be mechanically attached to the transition and valve portion in Fig. 1 and Fig. 2 does not seem to show any details of attachment.  So, Larsson fails to disclose the actuation portion includes a first material, the valve portion includes a second material different from the first material, and wherein the transition portion includes a gradient material blended from the first material to the second material in a direction from the actuation portion to the valve portion, wherein the actuation portion, valve portion, and transition portion are a product made by a process of additively 
Heer discloses forming a magnetic-nonmagnetic bimetallic structure (SS430/SS316) using a powder-fed additive manufacturing technique (LENS™).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the multiple-piece actuation portion, transition portion, and valve portion of Larsson in a single piece in order to create “a useful, single component without using any traditional joining process limitations” as taught by Herr (see the end of the Introduction section).  However, Heer has a single interface at the transition from SS430 (magnetic) to SS316 (nonmagnetic).
Onuike discloses transitioning from one metal to another in a build direction with a transition zone with a different gradient of materials (100% Iconel to blended 50%/50% Iconel and GRCop-84 to 100% GRCop-84, see section 2.1 on page 134).  Onuike also discloses multiple powder feeders to deliver multiple materials during one build (see section 2.1 on page 134).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used multiple powder feeders to transition from one material to another with varying properties and functionalities in the transition area as taught by Onuike.
Williams discloses a similar additive manufacturing technique that uses multiple powder feeders (see Figs. 1 and 2) and a controller to vary the ratio of feed rates to achieve a blended powder having specific material properties (see claim 8 and other citations).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used the controller to vary the feed rates of the powder feeders to blend the 
Re claims 2 and 15, the modified Larsson discloses the actuation portion, valve portion, and transition portion are a product made by a process of powder-fed or wire-fed directed energy deposition (see Heer, Onuike, and Williams disclosing powder fed). 
Re claims 4, 5, 17, and 18, the modified Larsson discloses the first material has greater magnetic properties than does the second material and the first material is ferromagnetic and the second material is non-magnetic (see Larsson as the base reference and Heer, which discloses SS430 (magnetic and ferromagnetic) and SS316 (nonmagnetic)).
Re claims 9, 10, 13, and 14, the modified Larsson discloses the valve portion includes a valve member configured to close a valve opening and the valve member includes a sealing surface configured to seal a valve opening (see Larsson, Fig. 1). 
Re claim 12, the modified Larsson discloses the actuation portion of the armature is axially within the magnetic coil (see Larsson, Fig. 1).

Claims 6-8, 19, and 20 (as understood) are rejected under 35 U.S.C. 103 as being unpatentable over Larsson in view of Heer, Onuike, and Williams as applied to claims 1 and 11 above, and further in view of Asai (US Patent Number 4,875,658).
The modified Larsson is not explicit as to the second material having higher strength than does the first material (at elevated temperatures or not), or the second material having a higher corrosion resistance than does the first material.  Asai discloses having nonmagnetic steel having improved mechanical strength and higher corrosion resistance with added Manganese and Chromium (see Col. 5, lines 42-55).  It would have been obvious to one having ordinary skill in .

Response to Arguments
Applicant's arguments filed December 7, 2020 have been fully considered but they are not persuasive.
Williams is brought in to teach varying the feed rates of the powders to vary material properties to address the added limitation at the end of claims 1 and 11.
The 35 USC 112(a) rejection is a written description rejection (not an enablement rejection).  The position is that the originally filed application does not reasonably convey possession of all that is encompassed by the scope of the first and second materials (see generally MPEP 2163(II)(A)(3)(a)(ii)).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Demuth, paragraph [0022] also discloses varying the strength of the material using one or more powders.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Keasel whose telephone number is (571) 272-4929.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart, Mary McManmon, and Craig Schneider can be reached on 571-272-4881, 571-272-6007, and 571-272-3607, respectively.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/ERIC KEASEL/Primary Examiner, Art Unit 3753